                                  Case 1:19-cv-08760-LGS Document 50 Filed 03/27/20 Page 1 of 2




                                                                        March 27, 2020



                                  Via ECF

                                  Hon. Lorna G. Schofield
     A Professional Corporation   United States District Judge
                                  Thurgood Marshall United States Courthouse
                 HOUSTON          40 Foley Square
    The Lanier Law Firm, PC
                                  New York, NY 10007
10940 W. Sam Houston Pkwy N
                     Suite 100
            Houston, TX 77064            Re:     C.A. No. 1:19-cv-8760-LGS; 360 Mortgage Group LLC v. Fortress
               (713) 659-5200                    Investment Group LLC
           Fax (713) 659-2204


            LOS ANGELES           Dear Judge Schofield:
      The Lanier Law Firm, PC
         21550 Oxnard Street
                                          Pursuant to the Court’s January 7, 2020 Scheduling Order, the parties jointly submit
                     3rd Floor
    Woodland Hills, CA 91367
                                  the following status letter. In addition, due to the current Covid-19 crisis, and shelter in
               (310) 277-5100     place orders, the parties jointly request the Court for a ninety (90) day extension of the
           Fax (310) 277-5103
                                  deadlines set out in the Court’s Case Management Plan and Scheduling Order [Dkt34]. The
               NEW YORK           parties agree that an extension is necessary as it is not possible to complete depositions and
    The Lanier Law Firm, PLLC     third-party discovery before the current deadline of May 27, 2020. Although additional
                     Tower 56
          126 East 56th Street
                                  discovery is needed, the parties have exchanged the following discovery to date:
                     6th Floor
         New York, NY 10022          • Defendant’s First Request for Production of Documents and First Set of
               (212) 421-2800
           Fax (212) 421-2878
                                       Interrogatories served on Plaintiff January 29, 2020;
                                     • Plaintiff’s First Request for Production of Documents and First Set of
     OKLAHOMA CITY                     Interrogatories served on Defendant January 31, 2020;
      The Lanier Law Firm, PC
         431 W. Main, Suite D
                                     • Plaintiff’s Responses and Objections to Defendant’s First Request for Production of
    Oklahoma City, OK 73102            Documents and First Set of Interrogatories served February 28, 2020;
               (405) 243-5506
                                     • Plaintiff’s Document Production #1 served February 29, 2020 (261 documents);
           Fax (405) 698-2770
                                     • Defendant’s Responses and Objections to Plaintiff’s First Request for Production of
                                       Documents and First Set of Interrogatories served March 3, 2020;
                                     • Defendant’s Document Production #1 served March 18, 2020 (265 documents); and
                                     • Plaintiff’s Document Production #2 served March 21, 2020 (264 documents).

                                          The parties respectfully request a ninety (90) day extension of the current deadlines
                                  in the Case Management Plan and Scheduling Order as follows:

                                     •    All fact discovery shall be completed no later than August 27, 2020;
                                     •    All document discovery shall be completed no later than August 27, 2020;
                                     •    Depositions pursuant to Fed. R. Civ. P. 30, 31 shall be completed by August 27,
                                          2020;
        Case 1:19-cv-08760-LGS Document 50 Filed 03/27/20 Page 2 of 2

Hon. Lorna G. Schofield
March 27, 2020
Page 2
____________________


            •    Requests to admit pursuant to Fed.R.Civ.P. 36 shall be served any time prior to 30
                 days before the close of fact discovery;
            •    All expert discovery shall be completed no later than October 13, 2020;
            •    On or before July 27, 2020, the parties shall meet and confer on a schedule for
                 expert disclosures, including reports, production of underlying documents and
                 depositions, provided that (i) expert report(s) of the party with the burden of proof
                 shall be due before those of the opposing party’s expert(s); and (ii) all expert
                 discovery shall be completed by October 13, 2020
            •    By 14 days after the close of fact discovery, the parties shall submit a joint status
                 letter by September 10, 2020, as outlined in Individual Rule IV.A.2 and, in the
                 event that they have not already been referred for settlement discussions, shall also
                 advise the Court whether or not they request a referral for settlement discussions as
                 provided above.
                                                   Respectfully submitted,


                                                   /s/ W. Mark Lanier
                                                   W. Mark Lanier
                                                   Attorney for Plaintiff 360 Mortgage Group, LLC



                                                   /s/ John J. Kuster
                                                   John J. Kuster
                                                   Attorney for Defendant Fortress Investment
                                                   Group, LLC
